MERRILL, Justice.
Petitioner filed a petition for mandamus here to require the Circuit Court of DeKalb County to hear an application for writ of error coram nobis recently filed in that court.
A copy of an order by a judge of that court has been filed here showing the hearing has been set for Saturday, December 7, 1963, and directing that the petitioner be notified of the date of the hearing. This renders the petition moot and it is, therefore, dismissed.
Petition for mandamus dismissed.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur.